FROM SULLIVAN CIRCUIT COURT.
The committee report, that in estimating the damages to which the plaintiff is entitled, under the mill act of 1868, they construed that act to mean that the plaintiff is thereby entitled to such damages as may be occasioned to him by flowing his land to the depth and extent that it may or can be flowed by the defendants' dam as they constructed it, notwithstanding it may have been the intention of the defendants at the time of building the dam, and ever since has has been and still is their intention and endeavor, to use it, with the aid of the gates in it and the roll-ways over it, so as not to raise the water any higher than they had a right to raise it by the former dam. In another part of the report they say that "notwithstanding the defendants' intention and endeavors to the contrary, the water has been raised and kept higher at times upon the plaintiff's land by the new dam than it could be by the former dam." The extent of this excess, how often it has happened, how long it has continued, the season of the year, and other circumstances under which it has occurred, do not appear, for the reason that, in the view which the committee took, all these things were immaterial.
I am of opinion that the committee erred in their interpretation of the statute.
Suppose the defendants, upon their own land, or on the land of another with his consent, had erected a dam of any supposable height or capacity, but so furnished with gates and water-ways as to keep it always within their power to provide exactly the same means and facility for the flow and exit of the water as existed before: and suppose the dam and gates had always been so managed that no change whatever was at any time occasioned thereby in the height and condition of the water above: could it be contended that a case was shown *Page 258 
for the application of this act? That the riparian owner above has in such case suffered no actual damage, is absolutely certain. That none of his rights have been invaded or infringed, seems equally clear in reason, and is settled by authority in this state — Gilford v. Lake Co., 52 N.H. 262, and cases cited. The land-owner has lost nothing; the dam-builder has taken nothing. If the latter shall be held under this act to pay the former some sum to be assessed under the name of damages, what does he pay it for? He gets nothing, the landowner parts with nothing, there is nothing to be paid for.
It is not impossible but that this act goes to the verge of legislative power in authorizing the taking and appropriation of private property without the consent of its owner; but no constitutional question is raised here, and we have only to interpret and apply the act according to its terms.
The first section of the act is as follows: "Any person, or corporation authorized by its charter so to do, may erect and maintain, on his or its own land, or upon the land of another with his consent, a watermill, and a dam to raise the water for working it, or for creating a reservoir of water, and for equalizing the flow of the same for its use, and of mills below, upon and across any stream not navigable, upon the terms and conditions and subject to the regulations hereinafter expressed." No limitation is made or suggested here, or elsewhere in the act, upon the height to which the water may be raised, or the extent of territory that may be flowed. The right to flow is qualified only by the provisions and conditions found in the succeeding sections. So far as I can see, it is left quite at the option of the dam-builder to determine the extent of the flowage for which he proposes to become liable, according to the provisions of the act. Any other construction leads to the result, that he may be compelled to pay for a thing he does not take and does not want.
Now, suppose these defendants, instead of building a dam with the capacity of raising the water four feet higher than the old one (but provided with gates, c., whereby they supposed they could so manage as to keep the water on the plaintiff's land at the same height as it would have been kept by the old one), had built a dam without gates or other appliances for controlling the flow of the water, but with just the capacity to raise the water on the plaintiff's land to the same height and keep it there in the same way it has in fact been raised and kept by the present structure, managed as they have managed it, how would the act apply to the case then? and what would be the duty of the committee in assessing the damages? Clearly, as directed by the act, to estimate the damage "that may have been or may be done thereby;" that is, past and prospective damages, based upon the past and intended or proposed future interference with the water.
If, instead of the present dam, the defendants had built one with only the capacity last supposed, that is, the capacity of affecting the water just as it has been, and as they profess they intend it shall be affected by their present dam managed as they have managed it, still, *Page 259 
under the act, they would have had a right at any time to add to the height of such a dam, and so inflict a greater damage on the plaintiff by submerging more of his land, or more completely flowing out his water privilege. What difference does it make that in the construction of their dam they have furnished themselves with the means of exercising a right conferred by the act, at once, without delay, whenever they may determine to pursue that course? The result in one case is reached by increasing the height of the dam, in the other by shutting down a gate already there. I see no warrant for compelling them to pay for what they do not take, and do not purpose to take, in one case any more than in the other.
Undoubtedly, the report and judgment must show what has been taken from one of the parties and conferred upon the other; and the importance of a plain and accurate description of premises conveyed in this way, by visible monuments on the ground, certainly cannot be any less cogent than if the matter were settled by contract between the parties, and the description inserted in a deed. The height and capacity of a given dam is a common instrument wherewith to measure the extent of a water right; and when that is done the dam constitutes the monument whereby the right is most naturally and conveniently described in the conveyance. But other monuments may be and are often adopted. In the case of adjoining riparian owners above and below on the same stream, the monuments is the point where the line that divides their land crosses the stream. It may be a mark upon an immovable rock, or anything else provided by the situation of the property, or suggested by the circumstances of the particular case.
In this case the defendants intended to construct their new dam in such way that they could keep the water above it in the same state as it was kept by the old one, and also intended to manage it so as to secure that result. But the event shows that they have not succeeded in fully carrying out their intentions in this respect.
It seems probable that the committee would have been warranted in finding that the future effect of the new dam, managed as the defendants have managed it, and as they say they intend to manage it, might fairly be taken as the measure of the effect it will produce in the future, and so, as a fair measure of the right the defendants are seeking to acquire in the plaintiff's land, and a fair basis upon which to estimate the damages which the defendants should pay. I do not think, however, that can be said as matter of law. It was a question of fact for the committee to decide with all the evidence before them. Suppose the defendants had proposed to insert an iron pin in an immovable rock, or to fix any other monument as the measure of the right of flowage which they sought to acquire: is it not clear that the damage should be assessed upon the basis that the right, so limited and defined, was all that would pass by the proceedings? I think it is; — and then, if the defendants afterwards use their dam in such way as to overstep the bounds thus fixed to mark the extent of their right, they make themselves liable, as it seems to me, not only to an action at common *Page 260 
law for the injury thus done, but also to further proceedings under the statute, if their wrongful acts are of such character as to denote an intention to appropriate additional land for the use of their reservoir or mills.
In a word, my idea is, that, in general, the proprietor of the dam ought to point out to the committee, by some plain, permanent, and appropriate monument on the ground (whether the dam, or something else), the extent of the right he wishes to acquire and pay for. This monument, or other instrument whereby the right is to be measured, should be carefully described by the committee in their report, and damages should be assessed with reference to the right thus limited and defined.
It might happen that the mill-owner at the hearing would desire to stipulate for lowering the dam, or in some other way provide that less land should be flowed or damaged by maintaining it. If such a proposal were made in good faith, and with sufficient guaranties that it would be carried out, I see no reason why it might not be entertained and acted on by the committee. If all the damage that has been done be fairly estimated, and all the damage that will be done in the future, by exercising the right as fixed at the hearing, be also fairly estimated, the land-owner has, apparently, got all he is entitled to under the act. If any bad faith should appear, any attempt on the one hand to get what is not paid for, or, on the other, to recover damages for what is not taken, it is to be presumed that an intelligent committee will know how to deal with any such state of facts, and will see to it that no injustice is done.
The practical operation of the statute seems to be, to force upon the land-owner a compulsory sale of the right to flow as much of his land as the mill-owner chooses to take. The office of the committee, clearly, is to take care as well that the one shall not be compelled to part with his property for an inadequate price, as that the other be not compelled to take what he does not want, or pay for what he does not take.
I think the report should be recommitted, with instructions to the committee in accordance with these views.